Detailed Action
1. 	This Action is in response to Applicant's amendment filed on July 29, 2022. Claims 12-15 and 27-30 have been canceled via Examiner’s amendment, therefore claims 1, 2, 4-11, 16-17 and 19-26 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview, which response was received via email, with Homer Yang-Hsien Hsu on August 12, 2022.

4. 	The application has been amended as follows:
In The Claim(s)
12-15. (Canceled).

27-30. (Canceled). 

Allowable Subject Matter
5.	Claims 1, 2, 4-11, 16-17 and 19-26 are allowed.

6.	The following is an Examiner’s statement of reasons for allowance:
 
Consider claims 1, 2, 4-11, 16-17 and 19-26, Applicant's remarks included in an amendment after final filed on July 29, 2022 have been considered and found to be persuasive.  In agreement with the Applicant's remarks, claims 1, 2, 4-11, 16-17 and 19-26 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.	Liang; Jing (US 20150382269 A1) at paragraph 74 discloses a processor is configured: to have an access stratum of the UE transmit a handover instruction message to a non -access stratum thereof so that the non -access stratum of the UE informs the network side upon receiving the handover instruction message to modify a routing table of the services requested by the UE being provided via the access to the non-3GPP network and to hand over the services from the non-3GPP network to the 3GPP network.
	de Jong, Gjalt Gerrit et al. (US 20040266435 A1) at paragraph 15 discloses multi-mode mobile communication device 10 is operable to handover communications from one access network to another. That is, when the multi-mode mobile communication device 10 moves within a zone or from one zone to an adjacent zone, the multi-mode mobile communication device 10 may change mode to access alternate networks.
8.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 17, 2022